VERTICALNET, INC.

2006 OMNIBUS EQUITY COMPENSATION PLAN

Section 1. Purpose

The purpose of the Plan is to provide designated (i) Employees of Verticalnet
and its Subsidiaries, (ii) Non-Employee Directors of Verticalnet and its
Subsidiaries, and (iii) Consultants who perform services for Verticalnet and its
Subsidiaries, with the opportunity to receive grants of Options, SARs, Stock
Units, Performance Shares, Stock Awards and Other Stock-Based Awards.
Verticalnet believes that the Plan will encourage the Participants to contribute
materially to the growth of Verticalnet, thereby benefiting Verticalnet’s
shareholders, and will align the economic interests of the Participants with
those of the shareholders. All capitalized terms shall be as defined in
Section 2 below.

Section 2. Definitions

Whenever used in this Plan, the following terms will have the respective
meanings set forth below:

(a) “Board” means the Board of Directors of Verticalnet.

(b) “Change in Control” means the occurrence of any of the following events,
each of which shall be determined independently of the others:

(i) Any “person” (as such term is used in sections 13(d) and 14(d) of the
Exchange Act) becomes a “beneficial owner” (as defined in Rule 13d-3 under the
Exchange Act), directly or indirectly, of securities of Verticalnet representing
more than 50% of the voting power of the then outstanding securities of
Verticalnet; or

(ii) The consummation of a (A) merger or consolidation of Verticalnet with
another corporation where the shareholders of Verticalnet, immediately prior to
the merger or consolidation, will not beneficially own, immediately after the
merger or consolidation, shares entitling such shareholders to more than 50% of
all votes to which all shareholders of the surviving corporation would be
entitled in the election of directors (without consideration of the rights of
any class of stock to elect directors by a separate class vote), (B) sale or
other disposition of all or substantially all of the assets of Verticalnet, or
(C) liquidation or dissolution of Verticalnet.

Notwithstanding the foregoing, the Committee may modify the definition of a
Change in Control for a particular Grant as the Committee deems appropriate to
comply with section 409A of the Code.

(c) “Code” means the Internal Revenue Code of 1986, as amended.

(d) “Committee” means (i) with respect to Grants to Employees and Consultants,
the Compensation Committee of the Board or its delegate or successor, or such
other committee appointed by the Board to administer the Plan or its delegate or
successor, and (ii) with respect to Grants made to Non-Employee Directors, the
Board or its delegate. Notwithstanding the foregoing, with respect to Grants to
Employees that are intended as “qualified performance-based compensation” (as
defined under section 162(m) of the Code), as well as to Employees who are
officers of Verticalnet, the Committee shall consist of two or more persons
appointed by the Board, all of whom shall be “outside directors” (as defined
under section 162(m) of the Code and related Treasury regulations) and
“non-employee directors” as defined under Rule 16b-3 promulgated under the
Exchange Act.

(e) “Company” means Verticalnet and any Subsidiary.

(f) “Consultant” means an advisor or consultant who performs services for the
Company.

(g) “Date of Grant” means the date a Grant is effective; provided, however, that
no retroactive Grants will be made.

(h) “Effective Date” means May 20, 2006, subject to approval by the shareholders
of Verticalnet.

(i) “Employee” means an employee of the Company (including an officer or
director who is also an employee).

(j) “Exchange Act” means the Securities Exchange Act of 1934, as amended.

(k) “Fair Market Value” means, as of any date, unless otherwise required by any
applicable provision of the Code or any regulations thereunder, (i) if the
shares of Stock are publicly traded, then the Fair Market Value per share of
Stock shall be determined as follows (A) if the principal trading market for the
shares of Stock is a national securities exchange or the Nasdaq National Market,
the last reported sale price thereof on the relevant date or (if there were no
trades on that date) the latest preceding date upon which a sale was reported,
or (B) if the shares of Stock are not principally traded on such exchange or
market, the mean between the last reported “bid” and “asked” prices of shares of
Stock on the relevant date, as reported on Nasdaq or, if not so reported, as
reported by the National Daily Quotation Bureau, Inc. or as reported in a
customary financial reporting service, as applicable and as the Committee
determines, or (ii) if the shares of Stock are not publicly traded or, if
publicly traded, are not subject to reported transactions or “bid” or “asked”
quotations as set forth above, the Fair Market Value per share shall be as
determined by the Committee.

(l) “Grant” means an Option, SAR, Stock Unit, Performance Share, Stock Award or
Other Stock-Based Award granted under the Plan.

(m) “Grant Letter” means the written agreement that sets forth the terms and
conditions of a Grant, including all amendments thereto.

(n) “Incentive Stock Option” means a stock option that is intended to meet the
requirements of section 422 of the Code, as described in Section 7.

(o) “Non-Employee Director” means a member of the Board, or a member of the
board of directors of a Subsidiary, who is not an employee of the Company.

(p) “Nonqualified Stock Option” means a stock option that is not intended to
meet the requirements of section 422 of the Code, as described in Section 7.

(q) “Option” means an Incentive Stock Option or Nonqualified Stock Option to
purchase shares of Stock at an Option Price for a specified period of time.

(r) “Option Price” means an amount per share of Stock purchasable under an
Option, as designated by the Committee.

(s) “Other Stock-Based Award” means any Grant based on, measured by or payable
in Stock (other than Grants described in Sections 7, 8, 9, 10 and 11), as
described in Section 12.

(t) “Parent” means a “parent corporation,” as defined in section 424(e) of the
Code, of Verticalnet.

(u) “Participant” means an Employee, Consultant or Non-Employee Director
designated by the Committee to receive a Grant under the Plan.

(v) “Performance Shares” means an award of phantom units, representing one or
more shares of Stock, as described in Section 10.

(w) “Plan” means this Verticalnet, Inc. 2006 Omnibus Equity Compensation Plan,
as in effect from time to time.

(x) “Stock” means the common stock, par value $0.01 per share, of Verticalnet or
such other securities of Verticalnet as may be substituted for Stock pursuant to
Sections 5(d) or 18.

(y) “SAR” means an award of a stock appreciation right, as described in
Section 8.

(z) “Stock Award” means an award of Stock, as described in Section 11.

(aa) “Stock Unit” means an award of a phantom unit, representing one or more
shares of Stock, as described in Section 9.

(bb) “Subsidiary” means a “subsidiary corporation,” as defined in section 424(f)
of the Code, of Verticalnet.

(cc) “Successor Participant” means the personal representative or other person
entitled to succeed to the rights of the Participant in accordance with
Section 16.

(dd) “Verticalnet” means Verticalnet, Inc., a Pennsylvania corporation and any
successor thereto.

Section 3. Administration

(a) Committee. The Plan shall be administered and interpreted by the Committee.
Day to day administrative functions may be performed by employees of
Verticalnet, as approved by the Committee.

(b) Committee Authority. The Committee shall have the sole authority to
(i) determine the Employees, Consultants and Non-Employee Directors to whom
Grants shall be made under the Plan; (ii) determine the type, size and terms of
the Grants to be made to each Participant; (iii) determine the time when the
Grants will be made and the duration of any applicable exercise or restriction
period, including the criteria for exercisability and the acceleration of
exercisability and vesting; (iv) amend the terms of any previously issued Grant,
subject to the provisions of Section 19; (v) adopt guidelines separate from the
Plan that set forth the specific terms and conditions for Grants under the Plan;
and (vi) deal with any other matters arising under the Plan. However, the Board
may ratify or approve any Grants as it deems appropriate and has the authority
to administer the Plan. To the extent that the Board makes Grants and
administers the Plan, references in the Plan to the “Committee” shall be deemed
to refer to the Board.

(c) Committee Determinations. The Committee shall have full power and express
discretionary authority to administer and interpret the Plan, to make factual
determinations and to adopt or amend such rules, regulations, agreements and
instruments for implementing the Plan and for the conduct of its business as it
deems necessary or advisable, in its sole discretion. The Committee’s
interpretations of the Plan and all determinations made by the Committee
pursuant to the powers vested in it hereunder shall be conclusive and binding on
all persons having any interest in the Plan or in any Grants awarded hereunder.
All powers of the Committee shall be executed in its sole discretion, in the
best interest of Verticalnet, not as a fiduciary, and in keeping with the
objectives of the Plan and need not be uniform as to similarly situated
individuals.

Section 4. Grants

Grants under the Plan may consist of Options, SARs, Stock Units, Performance
Shares, Stock Awards and Other Stock-Based Awards. All Grants shall be subject
to the terms and conditions set forth herein and to such other terms and
conditions consistent with the Plan as the Committee deems appropriate and as
are specified in writing by the Committee in separate guidelines or to the
individual in the Grant Letter or an amendment to the guidelines or Grant
Letter. The Committee shall approve the form and provisions of each Grant
Letter. Grants under a particular Section of the Plan need not be uniform as
among the Participants. All Grants shall be made

conditional upon the Participant’s acknowledgement, in writing or by acceptance
of the Grant, that all decisions and determinations of the Committee shall be
final and binding on the Participant, his or her beneficiaries, and any other
person having or claiming an interest under such Grant.

Section 5. Shares of Stock Subject to the Plan

(a) Shares Authorized. Subject to adjustment as described below, the aggregate
number of shares of Stock that may be issued or transferred under the Plan is
4,000,000 shares. The Shares may be authorized, but unissued, shares of Stock or
reacquired shares of Stock, including shares purchased by Verticalnet on the
open market for purposes of the Plan. Grants paid in cash shall not count
against the foregoing share limits.

(b) Share Counting. For administrative purposes, when the Committee makes a
Grant payable in Stock, the Committee shall reserve shares of Stock equal to the
maximum number of shares of Stock that may be payable under the Grant. If and to
the extent Options or SARs granted under the Plan terminate, expire, or are
canceled, forfeited, exchanged or surrendered without having been exercised or
if any Stock Awards, Stock Units, Performance Shares or Other Stock-Based Awards
are forfeited or terminated, or otherwise not paid in full, the shares subject
to such Grants which have not been issued shall again be available for purposes
of the Plan. To the extent any Grants are paid in cash, and not in shares of
Stock, any shares previously reserved for issuance or transfer pursuant to such
Grants shall again be available for issuance or transfer under the Plan.

(c) Individual Limits. All Grants under the Plan shall be expressed in shares of
Stock. The maximum aggregate number of shares of Stock with respect to which all
Grants may be made under the Plan to any individual during any calendar year
shall be 500,000 shares, subject to adjustment as described below. The
individual limit described in this subsection (c) shall apply without regard to
whether the Grants are to be paid in Stock or in cash. All cash payments shall
equal the Fair Market Value of the shares of Stock to which the cash payment
relates.

(d) Adjustments. If there is any change in the number or kind of shares of Stock
outstanding (i) by reason of a stock dividend, spinoff, recapitalization, stock
split, or combination or exchange of shares; (ii) by reason of a merger,
reorganization or consolidation; (iii) by reason of a reclassification or change
in par value; or (iv) by reason of any other extraordinary or unusual event
affecting the outstanding Stock as a class without Verticalnet’s receipt of
consideration, or if the value of outstanding shares of Stock is substantially
reduced as a result of a spinoff or Verticalnet’s payment of an extraordinary
dividend or distribution, the maximum number of shares of Stock available for
issuance under the Plan, the maximum number of shares of Stock for which any
individual may receive pursuant to Grants in any year, the number of shares
covered by outstanding Grants, the kind of shares to be issued or transferred
under the Plan, and the price per share or the applicable market value of such
Grants shall be appropriately adjusted by the Committee to reflect any increase
or decrease in the number of, or change in the kind or value of, issued shares
of Stock to preclude, to the extent practicable, the enlargement or dilution of
rights and benefits under such Grants; provided, however, that any fractional
shares resulting from such adjustment shall be eliminated. Any adjustments
determined by the Committee shall be final, binding and conclusive.

Section 6. Eligibility for Participation

(a) Eligible Persons. All Employees, including Employees who are officers or
members of the Board, and all Non-Employee Directors shall be eligible to
participate in the Plan. Consultants are eligible to participate in the Plan if
they perform bona fide services for the Company, the services are not in
connection with the offer or sale of securities in a capital-raising
transaction, and the Consultants do not directly or indirectly promote or
maintain a market for Verticalnet’s securities.

(b) Selection of Participants. The Committee shall select the Employees,
Consultants and Non-Employee Directors to receive Grants and shall determine the
terms and conditions of the Grant and the number of shares of Stock subject to
each Grant.

Section 7. Options

(a) General Requirements. The Committee may grant Options to any Employee,
Consultant or Non-Employee Director upon such terms and conditions as the
Committee deems appropriate under this Section 7.

(b) Number of Shares. The Committee shall determine the number of shares of
Stock that will be subject to each Grant of Options to Employees, Consultants
and Non-Employee Directors.

(c) Type of Option and Price.

(i) The Committee may grant Incentive Stock Options or Nonqualified Stock
Options or any combination of Incentive Stock Options and Nonqualified Stock
Options. Incentive Stock Options may be granted only to Employees of Verticalnet
or its Parent or Subsidiaries. Nonqualified Stock Options may be granted to
Employees, Consultants and Non-Employee Directors.

(ii) The Option Price shall be determined by the Committee and may be equal to
or greater than the Fair Market Value of the shares of Stock subject to the
Grant on the Date of Grant; provided, however, that an Incentive Stock Option
may not be granted to an Employee who, at the Date of Grant, owns stock
possessing more than 10% of the total combined voting power of all classes of
stock of Verticalnet or any Parent or Subsidiary, unless the Option Price is not
less than 110% of the Fair Market Value on the Date of Grant.

(d) Option Term. The Committee shall determine the term of each Option. The term
of an Option shall not exceed ten years from the Date of Grant. However, an
Incentive Stock Option that is granted to an Employee who, at the Date of Grant,
owns stock possessing more than 10% of the total combined voting power of all
classes of stock of Verticalnet, or any Parent or Subsidiary, may not have a
term that exceeds five years from the Date of Grant.

(e) Exercisability of Options. Options shall become exercisable in accordance
with such terms and conditions as may be determined by the Committee and
specified in the Grant Letter. The Committee may accelerate the exercisability
of any or all outstanding Options at any time for any reason.

(f) Termination of Employment or Service. Except as provided in the Grant
Letter, an Option may only be exercised while the Participant is employed by, or
providing service to, the Company. The Committee shall specify in the Grant
Letter under what circumstances and during what time periods a Participant may
exercise an Option after termination of employment or service.

(g) Exercise of Options. A Participant may exercise an Option that has become
exercisable, in whole or in part, by delivering a notice of exercise to
Verticalnet or its designated agent. The Participant shall pay the Option Price
and any withholding taxes for the Option (i) in cash or by certified or
cashier’s check; (ii) with the approval of the Committee, by delivering shares
of Stock owned by the Participant and having a Fair Market Value on the date of
exercise equal to the Option Price or by attestation (on a form prescribed by
the Committee) to ownership of shares of Stock having an aggregate Fair Market
Value on the date of exercise equal to the Option Price; (iii) in cash, on the
T+3 settlement date that occurs after the exercise date specified in the notice
of exercise, provided that the Participant exercises the Option through an
irrevocable agreement with a registered broker and the payment is made in
accordance with procedures permitted by Regulation T of the Federal Reserve
Board and such procedures do not violate applicable law; or (iv) by such other
method as the Committee may approve, to the extent permitted by applicable law.
Shares of Stock used to exercise an Option pursuant to subsection (ii) shall
have been held by the Participant for the requisite period of time to avoid
adverse accounting consequences to Verticalnet with respect to the Option.
Payment for the shares pursuant to the Option, and any required withholding
taxes, must be received by the time specified by the Committee depending on the
type of payment being made.

(h) Limits on Incentive Stock Options. Each Incentive Stock Option shall provide
that if the aggregate Fair Market Value on the Date of Grant with respect to
which Incentive Stock Options are exercisable for the first

time by a Participant during any calendar year, under the Plan or any other
stock option plan of Verticalnet or a Parent or Subsidiary, exceeds $100,000,
then the Option, as to the excess, shall be treated as a Nonqualified Stock
Option.

Section 8. SARs

(a) General Requirements. The Committee may grant SARs to any Employee,
Consultant or Non-Employee Director, upon such terms and conditions as the
Committee deems appropriate under this Section 8. Each SAR shall represent the
right of the Participant to receive, upon settlement of the SAR, shares of Stock
or cash equal to the amount by which the Fair Market Value of a share of Stock
on the date of exercise of the SAR exceeds the base amount of the SAR as
described below in Section 8(c).

(b) Terms of SARs. The Committee shall determine the terms and conditions of
SARs and may grant SARs separately from or in tandem with any Option (for all or
a portion of the applicable Option). Tandem SARs may be granted either at the
time the Option is granted or any time thereafter while the Option remains
outstanding; provided, however, that in the case of an Incentive Stock Option,
SARs may be granted only at the time of the grant of the Incentive Stock Option.
The Committee will determine the number of SARs to be granted, the base amount,
the vesting and other restrictions applicable to SARs and the period during
which SARs will remain exercisable.

(c) Base Amount. The Committee shall establish the base amount of the SAR at the
time the SAR is granted; provided, however, that the base amount shall not be
less than the Fair Market Value of a share of Stock on the Date of Grant.

(d) Payment With Respect to SARs. The Committee shall determine whether the
appreciation in an SAR shall be paid in the form of cash, in Stock, or in a
combination of the two, in such proportion as the Committee deems appropriate.
For purposes of calculating the number of shares of Stock to be received, Stock
shall be valued at its Fair Market Value on the date of exercise of the SAR. If
shares of Stock are to be received upon exercise of an SAR, cash shall be
delivered in lieu of any fractional share.

(e) Requirement of Employment or Service. The Committee shall determine in the
Grant Letter under what circumstances a Participant may retain SARs after
termination of the Participant’s employment or service, and the circumstances
under which SARs may be forfeited.

Section 9. Stock Units

(a) General Requirements. The Committee may grant Stock Units to any Employee,
Consultant or Non-Employee Director, upon such terms and conditions as the
Committee deems appropriate under this Section 9. Each Stock Unit shall
represent the right of the Participant to receive a share of Stock or an amount
based on the value of a share of Stock. All Stock Units shall be credited to
accounts on Verticalnet’s records for purposes of the Plan.

(b) Terms of Stock Units. The Committee may grant Stock Units that are payable
if specified performance goals or other conditions are met, or under other
circumstances. Stock Units may be paid at the end of a specified period, or
payment may be deferred to a date authorized by the Committee. The Committee
shall determine the number of Stock Units to be granted and the requirements
applicable to such Stock Units.

(c) Payment With Respect to Stock Units. Payment with respect to Stock Units
shall be made in cash, in Stock, or in a combination of the two, as determined
by the Committee. The Grant Letter shall specify the maximum number of shares
that shall be paid under the Stock Units.

(d) Requirement of Employment or Service. The Committee shall determine in the
Grant Letter under what circumstances a Participant may retain Stock Units after
termination of the Participant’s employment or service, and the circumstances
under which Stock Units may be forfeited.

Section 10. Performance Shares

(a) General Requirements. The Committee may grant Performance Shares to an
Employee, Consultant or Non-Employee Director, upon such terms and conditions as
the Committee deems appropriate under this Section 10. Each Performance Share
shall represent the right of the Participant to receive a share of Stock or an
amount based on the value of a share of Stock, if specified performance goals
are met. All Performance Shares shall be credited to accounts on Verticalnet’s
records for purposes of the Plan.

(b) Terms of Performance Shares. The Committee shall establish the performance
goals and other conditions for payment of Performance Shares. Performance Shares
may be paid at the end of a specified performance or other period, or payment
may be deferred to a date authorized by the Committee. The Committee shall
determine the number of Performance Shares to be granted and the requirements
applicable to such Performance Shares.

(c) Payment With Respect to Performance Shares. Payment with respect to
Performance Shares shall be made in cash, in Stock, or in a combination of the
two, as determined by the Committee. The Committee shall establish in the Grant
Letter a target amount to be paid under a Performance Share based on achievement
of the performance goals.

(d) Requirement of Employment or Service. The Committee shall determine in the
Grant Letter under what circumstances a Participant may retain Performance
Shares after termination of the Participant’s employment or service, and the
circumstances under which Performance Shares may be forfeited.

Section 11. Stock Awards

(a) General Requirements. The Committee may issue or transfer shares of Stock to
an Employee, Consultant or Non-Employee Director under a Stock Award, upon such
terms and conditions as the Committee deems appropriate under this Section 11.
Shares of Stock issued or transferred pursuant to Stock Awards may be issued or
transferred for cash consideration or for no cash consideration, and subject to
restrictions or no restrictions, as determined by the Committee. The Committee
may establish conditions under which restrictions on Stock Awards shall lapse
over a period of time or according to such other criteria as the Committee deems
appropriate, including restrictions based upon the achievement of specific
performance goals.

(b) Number of Shares. The Committee shall determine the number of shares of
Stock to be issued or transferred pursuant to a Stock Award and any restrictions
applicable to such shares.

(c) Requirement of Employment or Service. The Committee shall determine in the
Grant Letter under what circumstances a Participant may retain Stock Awards
after termination of the Participant’s employment or service, and the
circumstances under which Stock Awards may be forfeited.

(d) Restrictions on Transfer. While Stock Awards are subject to restrictions, a
Participant may not sell, assign, transfer, pledge or otherwise dispose of the
shares of a Stock Award except upon death as described in Section 16. Each
certificate, or electronic book entry equivalent, for a share of a Stock Award
shall contain a legend giving appropriate notice of the restrictions in the
Grant. The Participant shall be entitled to have the legend removed when all
restrictions on such shares have lapsed. The Committee may retain possession of
any stock certificates for Stock Awards until all restrictions on such shares
have lapsed.

(e) Right to Vote and to Receive Dividends. Unless the Committee determines
otherwise, the Participant shall have the right to vote shares subject to Stock
Awards and to receive any dividends or other distributions paid on such shares
during the restriction period. The Committee may determine that a Participant’s
entitlement to dividends or other distributions with respect to a Stock Award
shall be subject to achievement of performance goals or other conditions.

Section 12. Other Stock-Based Awards

The Committee may grant other awards that are cash-based or based on, measured
by or payable in Stock to Employees, Consultants or Non-Employee Directors, on
such terms and conditions as the Committee deems appropriate under this
Section 12. Other Stock-Based Awards may be granted subject to achievement of
performance goals or other conditions and may be payable in Stock or cash, or in
a combination of the two, as determined by the Committee in the Grant Letter.

Section 13. Qualified Performance-Based Compensation

(a) Designation as Qualified Performance-Based Compensation. The Committee may
determine that Stock Units, Performance Shares, Stock Awards or Other
Stock-Based Awards granted to an Employee shall be considered “qualified
performance-based compensation” under section 162(m) of the Code. The provisions
of this Section 13 shall apply to any such Grants that are to be considered
“qualified performance-based compensation” under section 162(m) of the Code. To
the extent that Grants of Stock Units, Performance Shares, Stock Awards or Other
Stock-Based Awards designated as “qualified performance-based compensation”
under section 162(m) of the Code are made, no such Grant may be made as an
alternative to another Grant that is not designated as “qualified performance
based compensation” but instead must be separate and apart from all other Grants
made.

(b) Performance Goals. When Stock Units, Performance Shares, Stock Awards or
Other Stock-Based Awards that are to be considered “qualified performance-based
compensation” are granted, the Committee shall establish in writing (i) the
objective performance goals that must be met; (ii) the period during which
performance will be measured; (iii) the maximum amounts that may be paid if the
performance goals are met; and (iv) any other conditions that the Committee
deems appropriate and consistent with the Plan and the requirements of section
162(m) of the Code for “qualified performance-based compensation.” The
performance goals shall satisfy the requirements for “qualified
performance-based compensation,” including the requirement that the achievement
of the goals be substantially uncertain at the time they are established and
that the performance goals be established in such a way that a third party with
knowledge of the relevant facts could determine whether and to what extent the
performance goals have been met. The Committee shall not have discretion to
increase the amount of compensation that is payable upon achievement of the
designated performance goals, but the Committee may reduce the amount of
compensation that is payable upon achievement of the designated performance
goals.

(c) Criteria Used for Objective Performance Goals. The Committee shall use
objectively determinable performance goals based on one or more of the following
criteria: Stock price, earnings per share of Stock, net earnings, operating
earnings, return on assets, shareholder return, return on equity, growth in
assets, unit volume, sales, market share, or strategic business criteria
consisting of one or more objectives based on meeting specific revenue goals,
market penetration goals, geographic business expansion goals, cost goals, or
goals relating to acquisitions or divestitures. The performance goals may relate
to the Participant’s business unit or the performance of Verticalnet, a
Subsidiary, or Verticalnet and its Subsidiaries as a whole, or any combination
of the foregoing. Performance goals need not be uniform as among Participants.

(d) Timing of Establishment of Goals. The Committee shall establish the
performance goals in writing either before the beginning of the performance
period or during a period ending no later than the earlier of (i) 90 days after
the beginning of the performance period or (ii) the date on which 25% of the
performance period has been completed, or such other date as may be required or
permitted under applicable regulations under section 162(m) of the Code.

(e) Certification of Results. The Committee shall certify and announce the
results for the performance period to all Participants after Verticalnet
announces Verticalnet’s financial results for the performance period. The
Committee shall determine the amount, if any, to be paid pursuant to each Grant
based on the achievement of the performance goals and the terms of each Grant
Letter.

(f) Death, Disability or Other Circumstances. The Committee may provide in the
Grant Letter that Grants shall be payable, in whole or in part, in the event of
the Participant’s death or disability, a Change in Control or under other
circumstances consistent with the Treasury regulations and rulings under section
162(m) of the Code.

Section 14. Deferrals

The Committee may permit or require a Participant to defer receipt of the
payment of cash or the delivery of shares of Stock that would otherwise be due
to the Participant in connection with any Grant. The Committee shall establish
rules and procedures for such deferrals, which shall be consistent with the
requirements of section 409A of the Code and the corresponding Treasury
regulations and rulings.

Section 15. Withholding of Taxes

(a) Required Withholding. All Grants under the Plan shall be subject to
applicable federal (including FICA), state and local tax withholding
requirements. Verticalnet may (i) require that the Participant or other person
receiving or exercising Grants pay to the Company the amount of any federal,
state or local taxes that the Company is required to withhold with respect to
such Grants, or (ii) deduct from other wages paid by the Company the amount of
any withholding taxes due with respect to such Grants.

(b) Election to Withhold Shares. If the Committee so permits, a Participant may
elect to satisfy the Company’s tax withholding obligation with respect to Grants
paid in Stock by having shares withheld, at the time such Grants become taxable,
up to an amount that does not exceed the minimum applicable withholding tax rate
for federal (including FICA), state and local tax liabilities. The elections
described in this subsection (b) must be in a form and manner prescribed by the
Committee and may be subject to the prior approval of the Committee.

Section 16. Transferability of Grants

(a) In General. Except as provided in this Section 16, only the Participant may
exercise rights under a Grant during the Participant’s lifetime. A Participant
may not transfer those rights except by will or by the laws of descent and
distribution, or, with respect to Grants other than Incentive Stock Options, if
permitted in any specific case by the Committee, pursuant to a domestic
relations order. When a Participant dies, the Successor Participant may exercise
such rights in accordance with the terms of the Plan. A Successor Participant
must furnish proof satisfactory to Verticalnet of his or her right to receive
the Grant under the Participant’s will or under the applicable laws of descent
and distribution.

(b) Transfer of Nonqualified Stock Options. Notwithstanding the foregoing, the
Committee may provide in a Grant Letter that a Participant may transfer
Nonqualified Stock Options to family members or other persons or entities,
consistent with applicable securities laws, according to such terms as the
Committee may determine; provided that the Participant receives no consideration
for the transfer of a Nonqualified Stock Option and the transferred Nonqualified
Stock Option shall continue to be subject to the same terms and conditions as
were applicable to the Nonqualified Stock Option immediately before the
transfer.

Section 17. Consequences of a Change in Control

(a) Assumption of Grants. Upon a Change in Control where Verticalnet is not the
surviving corporation (or survives only as a subsidiary of another corporation),
unless the Committee determines otherwise, all outstanding Options and SARs that
are not exercised shall be assumed by, or replaced with comparable options and
rights by, the surviving corporation (or a parent or subsidiary of the surviving
corporation), and other Grants that remain outstanding shall be converted to
similar grants of the surviving corporation (or a parent or subsidiary of the
surviving corporation).

(b) Other Alternatives. Notwithstanding the foregoing, in the event of a Change
in Control, the Committee may take any of the following actions with respect to
any or all outstanding Grants, without the consent of any Participant:
(i) determine that outstanding Options and SARs shall accelerate and become
exercisable, in whole

or in part; (ii) determine that the restrictions and conditions on outstanding
Stock Awards shall lapse, in whole or in part; (iii) provide that Participants
holding outstanding Performance Shares shall receive payment, in whole or in
part, in settlement of such Performance Shares, in an amount determined by the
Committee, based on the Participant’s target payment for the performance period
and the portion of the performance period that precedes the Change in Control;
(iv) determine that outstanding Stock Units shall become payable, in whole or in
part, in cash, Stock or other property in an amount not less than their target
amount, as determined by the Committee; (v) provide that Other Stock-Based
Awards shall become fully payable, in whole or in part, in cash, Stock or other
property, in amounts determined by the Committee; (vi) the Committee may require
that Participants surrender their outstanding Options and SARs in exchange for a
payment by Verticalnet, in cash, Stock or other property, as determined by the
Committee, in an amount equal to the amount by which the then Fair Market Value
subject to the Participant’s unexercised Options and SARs exceeds the Option
Price of the Options or the base amount of the SARs, as applicable; (vii) after
giving Participants an opportunity to exercise their outstanding Options and
SARs, the Committee may terminate any or all unexercised Options and SARs at
such time as the Committee deems appropriate; and/or (viii) with respect to
Participants holding Stock Units, Performance Shares or Other Stock-Based
Awards, the Committee may determine that such Participants shall receive a
payment in settlement of such Stock Units, Performance Shares or Other
Stock-Based Awards, in such amount and form as may be determined by the
Committee. Such acceleration, surrender, termination or settlement shall take
place as of the date of the Change in Control or such other date as the
Committee may specify.

Section 18. Requirements for Issuance of Shares

No shares of Stock shall be issued or transferred in connection with any Grant
hereunder unless and until all legal requirements applicable to the issuance of
such shares have been complied with to the satisfaction of the Committee. The
Committee shall have the right to condition any Grant made to any Participant
hereunder on such Participant’s undertaking in writing to comply with such
restrictions on his or her subsequent disposition of such shares of Stock as the
Committee shall deem necessary or advisable, and certificates representing such
shares may be legended to reflect any such restrictions. Certificates
representing shares of Stock issued or transferred under the Plan will be
subject to such stop-transfer orders and other restrictions as may be required
by applicable laws, regulations and interpretations, including any requirement
that a legend be placed thereon.

Section 19. Amendment and Termination of the Plan

(a) Amendment. The Board may amend or terminate the Plan at any time; provided,
however, that the Board shall not amend the Plan without approval of the
shareholders of Verticalnet if such approval is required in order to comply with
the Code or applicable laws, or to comply with applicable stock exchange
requirements. No amendment or termination of this Plan shall, without the
consent of the Participant, impair any rights or obligations under any Grant
previously made to the Participant, unless such right has been reserved in the
Plan or the Grant Letter, or except as provided in Section 20(b) below.

(b) No Repricing Without Shareholder Approval. Notwithstanding anything in the
Plan to the contrary, without the prior approval of Verticalnet’s shareholders,
no Grant under the Plan may be repriced, replaced, regranted through
cancellation or modified if the effect would be to reduce the exercise price for
the shares underlying such Grant; provided, however, that the foregoing shall
not apply to any adjustment made to a Grant pursuant to Section 5(d) of the
Plan. In addition, without the prior approval of Verticalnet’s shareholders, the
Committee may not cancel an outstanding Grant that is underwater for the purpose
of granting a replacement Grant of a different type.

(c) Shareholder Approval for “Qualified Performance-Based Compensation.” If
Stock Units, Performance Shares, Stock Awards or Other Stock-Based Awards are
granted as “qualified performance-based compensation” under Section 13 above,
the Plan must be reapproved by Verticalnet’s shareholders no later than the
first shareholders meeting that occurs in the fifth year following the year in
which the shareholders previously approved the provisions of Section 13, if
additional Grants are to be made under Section 13 and if required by section
162(m) of the Code or the regulations thereunder.

(d) Termination of Plan. The Plan shall terminate on the day immediately
preceding the tenth anniversary of its Effective Date, unless the Plan is
terminated earlier by the Board or is extended by the Board with the approval of
the shareholders. The termination of the Plan shall not impair the power and
authority of the Committee with respect to an outstanding Grant.

Section 20. Miscellaneous

(a) Grants in Connection with Corporate Transactions and Otherwise. Nothing
contained in this Plan shall be construed to (i) limit the right of the
Committee to make Grants under this Plan in connection with the acquisition, by
purchase, lease, merger, consolidation or otherwise, of the business or assets
of any corporation, firm or association, including Grants to employees thereof
who become Employees, or for other proper corporate purposes, or (ii) limit the
right of Verticalnet to grant stock options or make other awards outside of this
Plan. Without limiting the foregoing, the Committee may make a Grant to an
employee of another corporation who becomes an Employee by reason of a corporate
merger, consolidation, acquisition of stock or property, reorganization or
liquidation involving Verticalnet in substitution for a grant made by such
corporation. The terms and conditions of the substitute Grants may vary from the
terms and conditions required by the Plan and from those of the substituted
stock incentives. The Committee shall prescribe the provisions of the substitute
Grants.

(b) Compliance with Law. The Plan, the exercise of Options and the obligations
of Verticalnet to issue or transfer shares of Stock under Grants shall be
subject to all applicable laws and to approvals by any governmental or
regulatory agency as may be required. With respect to persons subject to section
16 of the Exchange Act, it is the intent of Verticalnet that the Plan and all
transactions under the Plan comply with all applicable provisions of Rule 16b-3
or its successors under the Exchange Act. In addition, it is the intent of
Verticalnet that the Plan and applicable Grants comply with the applicable
provisions of sections 162(m), 409A and 422 of the Code. To the extent that any
legal requirement of section 16 of the Exchange Act or sections 162(m), 409A or
422 of the Code as set forth in the Plan ceases to be required under section 16
of the Exchange Act or sections 162(m), 409A or 422 of the Code, that Plan
provision shall cease to apply. The Committee may revoke any Grant if it is
contrary to law or modify a Grant to bring it into compliance with any valid and
mandatory government regulation. The Committee may also adopt rules regarding
the withholding of taxes on payments to Participants. The Committee may, in its
sole discretion, agree to limit its authority under this Section.

(c) Enforceability. The Plan shall be binding upon and enforceable against
Verticalnet and its successors and assigns.

(d) Funding of the Plan; Limitation on Rights. This Plan shall be unfunded.
Neither Verticalnet nor any other Company shall be required to establish any
special or separate fund or to make any other segregation of assets to assure
the payment of any Grants under this Plan. Nothing contained in the Plan and no
action taken pursuant hereto shall create or be construed to create a fiduciary
relationship between Verticalnet or any other Company and any Participant or any
other person. No Participant or any other person shall under any circumstances
acquire any property interest in any specific assets of Verticalnet or any other
Company. To the extent that any person acquires a right to receive payment from
Verticalnet hereunder, such right shall be no greater than the right of any
unsecured general creditor of Verticalnet.

(e) Rights of Participants. Nothing in this Plan shall entitle any Employee,
Consultant, Non-Employee Director or other person to any claim or right to
receive a Grant under this Plan. Neither this Plan nor any action taken
hereunder shall be construed as giving any individual any rights to be retained
by or in the employment or service of the Company.

(f) No Fractional Shares. No fractional shares of Stock shall be issued or
delivered pursuant to the Plan or any Grant. The Committee shall determine
whether cash, other awards or other property shall be issued or paid in lieu of
such fractional shares or whether such fractional shares or any rights thereto
shall be forfeited or otherwise eliminated.

(g) Employees Subject to Taxation Outside the United States. With respect to
Participants who are subject to taxation in countries other than the United
States, the Committee may make Grants on such terms and conditions as the
Committee deems appropriate to comply with the laws of the applicable countries,
and the Committee may create such procedures, addenda and subplans and make such
modifications as may be necessary or advisable to comply with such laws.

(h) Governing Law. The validity, construction, interpretation and effect of the
Plan and Grant Letters issued under the Plan shall be governed and construed by
and determined in accordance with the laws of the Commonwealth of Pennsylvania,
without giving effect to the conflict of laws provisions thereof.

